[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________          FILED
                                                U.S. COURT OF APPEALS
                             No. 09-13863         ELEVENTH CIRCUIT
                                                  SEPTEMBER 22, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                    D. C. Docket No. 06-20395-CR-UU



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DORIS TRAPP, a.k.a. Twin,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (September 22, 2010)


Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:
      Doris Trapp (“Defendant”) appeals as unreasonable her sentence of twenty-

four months for violation of the terms of her probation for a previous conviction.

Seeing no reversible error, we affirm.

      Defendant pleaded guilty to possession of cocaine with intent to distribute,

in violation of 21 U.S.C. § 846, and in 2007 was sentenced to five years of

probation. In 2008, she was again arrested for the same offense -- also a violation

of her probation -- and pleaded guilty. The district court sentenced her to eighteen

months’ imprisonment for her 2008 drug offense, but that judge recommended that

any sentence later imposed as a result of Defendant’s probation violation should

run concurrently with this eighteen-month sentence.

      Later, Defendant’s resentencing hearing for the probation violation was

before the same District Judge who sentenced her to probation in 2007. The

government recommended that any sentence imposed run concurrent to her

eighteen-month sentence. The District Judge explained that she had previously

“cut [Defendant] a break” by sentencing her to only a period of probation, and yet

Defendant was back in court “here again . . . sixteen months later.”

      After asking Defendant’s counsel and the government why a concurrent

sentence would be reasonable, the district court sentenced Defendant. The court

explained that it had carefully considered the parties’ statements and the



                                          2
information in the violation report, found that Defendant had violated her

probation, and imposed a twenty-four (24) month prison term to run consecutively

to the eighteen-month term for her 2008 drug offense. This sentence is six months

above the 12–18 month recommended Guidelines range for a violation of

probation in a case like Defendant’s; the court determined that a within Guidelines

sentence would be inappropriate. U.S.S.G. § 7B1.4(a)(p.s.). Defendant appeals

the imposition of the twenty-four months’ imprisonment as unreasonable.

      We review a district court’s choice of sentence -- including sentences

imposed upon the revocation of probation -- for abuse of discretion, determining if

the sentence was procedurally in error or substantively unreasonable. Gall v.

United States, 128 S. Ct. 586, 594–97 (2007); United States v. Mitsven, 452 F.3d

1264, 1266 & n.1 (11th Cir. 2006) (noting that sentences imposed upon the

revocation of supervised release are reviewed for reasonableness and the “analysis

of the revocation proceedings relating to probation and supervised release are

‘essentially the same’”). A sentence is procedurally unreasonable, for example,

when the district court fails to consider the section 3553(a) factors or fails

adequately to explain the chosen sentence. Gall, 128 S. Ct. at 597. A sentence is

substantively unreasonable if it is outside the range of reasonable sentences

dictated by the facts of the case.



                                            3
       Defendant contends that the district court’s chosen sentence was both

procedurally in error and substantively unreasonable. She asserts that the district

court did not consider the section 3553(a) factors or the Chapter 7 policy

statements and that the sentence was based on an impermissible factor: namely, the

judge’s personal feelings of “anger” and “betrayal” based on Defendant’s violation

of probation.

       A district court may revoke a term of probation “[i]f the defendant violates a

condition of probation at any time prior to the expiration or termination of the term

of probation.” 18 U.S.C. § 3565(a). The court must first consider the Guidelines

sentencing factors set out at 18 U.S.C. § 3553(a) “to the extent that they are

applicable.”* Id. Although the district court must consider these factors, nothing

“requires the district court to state on the record that it has explicitly considered

each of the section 3553(a) factors or to discuss each of the [factors]”. United


       *
          Section 3553(a) states that the district court “ shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection.
The court, in determining the particular sentence to be imposed, shall consider--(1) the nature
and circumstances of the offense and the history and characteristics of the defendant; (2) the
need for the sentence imposed--(A) to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to
criminal conduct; (C) to protect the public from further crimes of the defendant; and (D) to
provide the defendant with needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the
kinds of sentence and the sentencing range . . . (5) any pertinent policy statement--(6) the need to
avoid unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct; and (7) the need to provide restitution to any victims of the
offense.”

                                                  4
States v. McNair, 605 F.3d 1152, 1231 (11th Cir. 2010) (quoting United States v.

Talley, 431 F.3d 784, 786 (11th Cir. 2005).

      Here, the district court stated that it had “carefully considered the statements

of the parties and the information contained in the violation packet,” and concluded

that “a sentence above the guideline range is appropriate.” This statement

adequately demonstrates that the district court “considered the parties’ arguments

and has a reasoned basis for exercising [its] decisionmaking authority.” United

States v. Rita, 127 S. Ct. 2456, 2468 (2007). The district court’s “acknowledgment

that it considered defendant's arguments and the factors in § 3553(a) is sufficient,”

even if all of the factors were not discussed. McNair, 605 F.3d at 1231.

      District courts are not obligated to follow the Chapter 7 policy statements:

like the rest of the Guidelines, the policy statements are advisory only. United

States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006). And in any event, the district

court did consult the applicable policy statement in this case; it concluded that the

sentence recommended in Chapter 7 of the Sentencing Guidelines would be

insufficient, and sentenced Defendant to an above-range term of imprisonment.

      Defendant has also not shown the district court’s sentence to be

substantively unreasonable, either. Although Defendant asserts that the district

court was motivated by personal feelings, the record supports the sentence as not



                                           5
unreasonable under the circumstances. District courts do not need “extraordinary

circumstances” to justify a sentence outside the Guidelines range, but they must

explain their choice of sentence adequately. Gall, 128 S. Ct. at 597. In defendant’s

case, the district court explained that its previous sentence was lenient and based

on the Defendant’s representation to the court then that defendant was an addict

who would reform her life. Her later rearrest for trafficking narcotics

demonstrated that her previous representation was, if nothing else, no longer true.

       Defendant admits that the district court considered the “nature and

circumstances of the offence . . . [and] the need for the sentence imposed to afford

adequate deterrence.” We conclude that Defendant has failed to demonstrate that

the sentence is “unreasonable in the light of both [the] record and the factors in

section 3553(a).” United States v. Phaknikone, 605 F.3d 1099, 1112 (11th Cir.

2010) (internal quotation marks omitted). We also note that the district court was

under no obligation to accept the recommendation of the other district court and

the government that any sentence chosen run concurrent to the sentence for

Defendant’s 2008 drug offense. See Fox v. Acadia State Bank, 937 F.2d 1566,

1570 (11th Cir. 1991) (“A district court is not bound by another district court’s

decision, or even an opinion by another judge of the same district court, but a

district court in this circuit is bound by this court’s decisions.”).



                                             6
      Because Defendant has failed to demonstrate that her sentence reflects a

reversible error, we AFFIRM.




                                         7